Name: Commission Regulation (EEC) No 1693/83 of 23 June 1983 amending Regulation (EEC) No 1203/73 fixing the conversion factors to be applied to the buying-in prices for fruit and vegetables
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24 . 6 . 83 Official Journal of the European Communities No L 165/29 COMMISSION REGULATION (EEC) No 1693/83 of 23 June 1983 amending Regulation (EEC) No 1203/73 fixing the conversion factors to be applied to the buying-in prices for fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1738/82 (2), and in particular Article 16 (4) thereof, Whereas Commission Regulation (EEC) No 1203/73 (3), as last amended by Regulation (EEC) No 1333/83 (4), fixed the conversion factors to be applied to the buying-in prices for fruit and vegetables ; Whereas it is necessary to revise the conversion factor for apples of the 'Mutsu ' variety as a result of the trend in prices of the Community representative markets in recent seasons ; Whereas, moreover, the commercialization of the large dessert apple variety 'Mutsu' has become economically important on certain Community markets ; whereas the said variety should be included in the list of varieties of large dessert apples shown in Annex VII to Regulation (EEC) No 1203/73 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables , HAS ADOPTED THIS REGULATION : Article 1 In Regulation (EEC) No 1203/73 in Annex VII 'Apples ', under the heading 'Variety conversion factor' :  the variety 'Mutsu' is inserted in the seventh box, after the variety Bramley's Seedling.  the variety 'Mutsu' is added to the list entitled ' List of varieties of large dessert apples'. Article 2 This Regulation shall enter into force on 1 July 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 June 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 118 , 20 . 5 . 1972, p. 1 . (2) OJ No L 190, 1 . 7 . 1982, p. 7 . O OJ No L 123 , 10 . 5 . 1973 , p . 1 . (4) OJ No L 139, 28 . 5 . 1983 , p . 21 .